DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on August 1, 2022, has been received and entered.  Claims 1-15 have been amended, no claims have been cancelled, and claims 16-19 have been newly added.  Claims 1-19 are pending in this instant application.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-7 drawn to a powdered composition in the reply filed on August 1, 2022 is acknowledged.  Applicant traverses the restriction requirement arguing that the cited reference does  not disclose a mixture of both copolymer 1 and copolymer 2 in the claimed ranges.  Applicant’s argument has been fully considered, but not found persuasive Meier clearly discloses a mixture of two or more polymers, wherein the polymers of Myer includes copolymers (abstract) comprising 2-60 wt% of polymer  I and 40-98 wt% of polymer II; wherein polymer I is a (meth)acrylate copolymer containing 90 to 100 wt. % radically polymerised of 40 to 95 wt. % of C1 to C4 alkyl esters of acrylic or methacrylic acid and 5 to 60 wt. % of units of (meth)acrylate monomers and polymer(II) is a vinyl polymer different from polymer (I).  Moreover, Nollenburger et al. (Pub. No.: US 2014/0086997; Pub. Date: Mar. 27, 2014) discloses a composition in the form of a powder [0021] of at least 50 and at least 90 wt %  of the dosage form [0047], comprising mixtures of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] including methyl acrylate and ethyl acrylate [0060] (This reads on copolymer 2 of claim 1).  Additionally suitable  anionic copolymers that may be used in the composition include40 to 60 % by weight methacrylic acid and 6040 wt% methyl methacrylate or ethyl acrylate [0018]; and wherein the composition further comprises hydroxypropylmethyl cellulose top coats or sub coats [0171]-[0173], wherein the composition  comprise up to 50 weight percent  of polymers different than the core/shell polymer, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195].  As such technical feature is not a special technical feature as it does not make a contribution over the prior art.

	Applicant’s election with traverse of a mixture of separate copolymers in the reply filed on August 1, 2022 is acknowledged.  Applicant traverses the election of species arguing that the shard technical feature is recited in claim 1 and not if the powder composition comprises a mixture of two separate copolymer or a core shell configuration.    Applicant’s argument has been fully considered, but not found persuasive.  The Species 1 lack unity of invention because the groups do not share the same or corresponding technical feature as a mixture of two separate copolymers is not the same as a core shell configuration.   The shared corresponding technical features is not limited to the independent claims as Applicant appears to argue. 


Claims 5 and 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.   
Claims 1-4 and 6-7 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of : The Indian Patent Application Serial No. IN201941023489  filed on June 13, 2019 and the PCT Patent Application Serial No. EP2020/065806 filed on June 8, 2020.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is vague and indefinite because after the C1 to C4 alkylester of (meth)acrylic acid of copolymer 1 there is a coma before the term “and”, similarly after the C1 to C4 alkylester of (meth)acrylic acid of the clause starting with copolymer 2, there is a comma before the term “and”.  This makes it unclear if the 50-5 wt% water-soluble cellulose B is part of copolymer 2 or the separate part of the mixture that is independent and distinct from copolymer mixture A.  If the Copolymer mixture A is supposed to include the clauses starting with “a copolymer 1” and “a copolymer 2” there should be no comma between “C1 to C4 alkylester of (meth)acrylic acid” and the term “and” of the copolymer 1 clause, copolymer mixture A comprises copolymer 1, copolymer 2 and water soluble cellulose B the term “and” should be removed from the copolymer 1 clause.  As written it is unclear is water-soluble cellulose is included in the copolymer A mixture.  
	Additionally, claim 1 recites copolymer 2, is up to 100 % by weight of polymerized units C1 to C4 alkylester of (meth)acrylic acid.  If it is 100% by weight it is no longer a copolymer.  Claims 2-4 and 6-7 are included in this rejection as they depend directly or indirectly from claim 1.
	Claim 4 depend from claim 1 and recites the limitation "wherein the copolymer 2 comprises polymerized units of 60 to 80 % by weight of ethyl] acrylate and 40 to 20% by weight of methyl methacrylate” however claim 1 recites “polymerized units of a C1 to C4 alkylester of (meth)acrylic acid”.  Claim 1 is drawn to a singular chain length of “a C1 to C4 alkylester of (meth)acrylic acid” not multiple chain lengths of C1 to C4 alkylester of (meth)acrylic acid.   Accordingly, there is insufficient antecedent basis for this limitation of multiple C1 to C4 chain lengths of copolymer 2 in claim 4.
Claim Interpretation
	In the interest of compact prosecution claim 1 shall be interpreted to mean: A powder composition comprising two components, a first component of 50 to 95 % by weight  of a copolymer mixture A and a second component of 50 to 5 % by weight of a water soluble cellulose B; wherein the copolymer mixture A comprises a copolymer 1, comprising 5 to 60 % by weight of polymerized units of methacrylic acid and 95 to 40 % by weight of a C1 to C4- alkylester of (methacrylic acid and a polymer 2 or a copolymer 2 comprising more than 95 and up to 100% by weight of polymerized units of a C1 to C4-alkvleste of (meth)acrylic acid.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nollenburger et al. (Pub. No.: US 2014/0086997; Pub. Date: Mar. 27, 2014).

	The claims recite a  powder composition, comprising: 50 to 95 % by weight of a copolymer mixture A of a copolymer,  comprising 5 to 60 % by weight of polymerized units of methacrylic acid and 95 to 40 % by weight of a C1 to C4- alkvlester of (methacrylic acid, and a copolymer 2, comprising more than 95 and up to 100% by weight of polymerized units of a C1 to C4-alkvleste of (meth)acrylic acid, and 30 to 5 % by weight of a water-soluble cellulose B.
	Regarding claims 1 and 2, Nollenburger discloses a composition in the form of a powder [0021] of at least 50 and at least 90 wt %  of the dosage form [0047], comprising mixtures of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] including methyl acrylate and ethyl acrylate [0060] (This reads on copolymer 2 of claim 1).  Additionally suitable  anionic copolymers that may be used in the composition include40 to 60 % by weight methacrylic acid and 6040 wt% methyl methacrylate or ethyl acrylate [0018]; and wherein the composition further comprises hydroxypropylmethyl cellulose top coats or sub coats [0171]-[0173], wherein the composition  comprise up to 50 weight percent  of polymers different than the core/shell polymer, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195].

	Regarding claim 3, Nollenburger discloses suitable anionic copolymers that may be used in the composition include 40 to 60 % by weight methacrylic acid and 6040 wt% methyl methacrylate or ethyl acrylate [0018].
	Regarding claim 4, Nollenburger discloses wherein the copolymer comprises 40-95 wt% C1-C4 alkyl esters of (meth)acrylic acid and 5-60wt% of (meth)acrylate monomers having an anionic group [0171]. 
	Regarding claim 6, Nollenburger discloses wherein the cellulose B is hydroxypropyl methyl cellulose [0171]-[0173].	

Regarding claim 7, although Nollenburger do not specifically teach the viscosity of the water soluble cellulose in aqueous or colloidal dispersion Nollenburger discloses the  claimed  water-soluble cellulose B – specifically hydroxypropyl methyl cellulose [0171]-[0173] as instantly claimed.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

With respect the to the ranges found in claims 1, 3, and 4  claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine 50-95 wt% copolymer mixture of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] and additional  anionic copolymer composition including 40 to 60 % by weight methacrylic acid and 6040 wt% methyl methacrylate or ethyl acrylate [0018]; and wherein the mixture additionally comprises up to 50 weight percent  of polymers different polymers, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195] such as hydroxypropyl methyl cellulose [0171]-[0173] as disclosed by Nollenburger, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Nollenburger had already disclosed a powder composition comprising copolymer mixture(s) of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] and additional  anionic copolymer composition including methacrylic acid and methyl methacrylate or ethyl acrylate [0018]; and wherein the mixture additionally comprises up to 50 weight percent  of polymers different polymers, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195] such as hydroxypropyl methyl cellulose [0171]-[0173].  It would have only required routine experimentation to modify the composition of Nollenburger for a powder composition comprising a copolymer mixture A and a water soluble cellulose B as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617